

EXHIBIT 10.4
 
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) dated as of October 3, 2007 (the
“Effective Date”), is by and between Glenn A. Little, with offices at 211 West
Wall Street, Midland, Texas (“Consultant”) and Victory Divide Mining Company, a
Nevada Corporation (the “Company”).


RECITALS


A. The Company desires to retain the Consultant for the term set forth in this
Agreement to assure itself of the services of the Consultant, and the Consultant
is willing to be retained by the Company for the term on the terms and
conditions set forth below.


B. The Consultant desires to provide the services under this Agreement and
represents that he is qualified to perform such services.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties agree as follows:


1. Retention of the Consultant. Subject to the terms and conditions set forth in
this Agreement, the Company hereby retains the Consultant to perform the
services set forth in this Agreement, and the Consultant accepts this retention
on the terms and conditions set forth in this Agreement.


2. Term. The term of this Agreement shall commence on the Effective Date and
continue for 12 months from the Effective Date.


3. Scope of Work. The services to be performed by the Consultant under this
Agreement (the “Work”) shall consist of providing advice, information and true
and correct copies of documents regarding the Company’s historical records and
operations to its auditors, attorneys, officers and directors, and signing such
documents, as they may reasonably request and providing information to the
extent the requested information is reasonably available to Consultant. The
Consultant shall not be required to work a specific number of hours during any
time period nor shall the Consultant be required to travel in connection with
the performance of the Work; provided, however, the Consultant shall respond
within a reasonable amount of time after receipt of any such request for
information or documents. The Company shall reimburse the Consultant for all
reasonable expenses incurred in connection with copying and sending documents or
other requested materials.


4. Compensation and Payment; Conditions.


4.1  In consideration of Consultant’s agreement to perform the Work, Consultant
shall be paid the sum of five hundred fifty thousand dollars ($550,000);
provided, however, that as a condition to the making of the foregoing payment,
Consultant shall have: (i) delivered to the Company a resignation from all
officer positions with the Company effective upon delivery, (ii) delivered a
resignation as a Director of the Company which shall be effective on the tenth
(10th) day after the Company mails a Schedule 14f-1 to its shareholders of
record; and (iii) appointed Shulin Liu as a Director of the Company and its
Chief Executive Officer and appointed Bode Xu as the Company’s Chief Financial
Officer. Said payment shall be made simultaneously with Consultant’s delivery of
his resignations as provided in sections 4.1 (i) and (ii) above.

1

--------------------------------------------------------------------------------


 
4.2  Whenever the Company shall propose to file a registration statement under
the Securities Act of 1933, as amended, relating to the public offering of
Company common stock for sale for cash for its own account, or a re-sale
registration statement for the sale of stock held by other shareholders or by
employees or consultants to the Company (a “Registration Statement”), the
Company shall give written notice to Consultant at least fifteen (15) business
days prior to the anticipated filing thereof, specifying the approximate date on
which the Company proposes to file such Registration Statement and the intended
method of distribution in connection therewith, and advising the Consultant of
his right to have any or all of the Registrable Securities, as defined below,
then held by Consultant included among the securities to be covered by such
Registration Statement (the “Piggy-Back Rights”). For the purposes of this
Section, “Registrable Securities” shall mean all the 399,000 shares of Company
common stock held by Consultant as of the date of this Agreement. Consultant
hereby agrees that this Section 4.2 shall replace any and all other agreements
between Consultant and the Company regarding the registration for re-sale of
securities held by, or which may be acquired by Consultant and such prior
agreements shall be of no further force or effect.


5. Independent Contractor. The Consultant agrees to perform his services
hereunder on a nonexclusive basis and as an independent contractor and not as an
employee of the Company, its subsidiaries or affiliates. The Consultant is not
granted any right or authority or responsibility, expressed, implied or
apparent, on behalf of or in the name of the Company to bind, or act on behalf
of, the Company.


6. Confidential Information. (a) All information which the Consultant may now
possess, may obtain during or after the term of this Agreement, or may create
prior to the end of the term of this Agreement relating to the business of the
Company or its subsidiaries or of any of their respective customers or vendors
(collectively, the Confidential Information) shall be the property of the
Company and shall not be published, disclosed, or made accessible by it to any
other person, firm or corporation either during or after the term of this
Agreement or used by it, except during the term of this Agreement in the
business and for the benefit of the Company without the prior written consent of
the Company. The Consultant shall return all tangible evidence of such
Confidential Information to the Company prior to or at the end of the term of
this Agreement.


(b) Section 6(a) does not apply to information that is presently a matter of
public knowledge, which is or becomes available on a non-confidential basis from
a source which is not known to be prohibited from disclosing such information,
or which was legally in the Consultant’s possession without obligation of
confidentiality prior to disclosure by the Company.


(c) In the event that the Consultant is requested or required by legal or
regulatory authority to disclose any Confidential Information, the Consultant
shall promptly notify the Company of such request or requirement prior to
disclosure so that the Company, its subsidiaries or affiliates may seek an
appropriate protective order and/or waive compliance with the terms of this
Agreement.

2

--------------------------------------------------------------------------------







(d) The Company and the Consultant acknowledge that the Company, its
subsidiaries or affiliates would not have an adequate remedy at law for money
damages if the covenants contained in this provision were breached. Accordingly,
the Company, its subsidiaries or affiliates shall be entitled to an injunction
restraining the Consultant from violating this Section 6.


7. Modifications. No amendment or modification to this Agreement shall be
effective unless made in writing.


8. Assignment. This Agreement and all of the Consultant’s rights, duties and
obligations under this Agreement are personal in nature and shall not be
subcontracted, assigned, delegated or otherwise disposed of by the Consultant
without the prior written consent of the Company.


9. Notice. All notices required under this Agreement shall be deemed given when
sent by overnight courier or registered or certified mail, or when sent by
telecopy, telegraph or other graphic, electronic means and confirmed by
overnight courier or registered or certified mail addressed to the address set
forth in the preamble to this Agreement. Either party shall have the right to
change the address or name of the person to whom such notices are to be
delivered by notice to the other party.


10. Law and Venue. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of New York or the State of
Texas depending on venue as hereinafter set forth, without regard to conflicts
of law provisions. Any litigation between the parties commenced by the Company
shall be conducted in the appropriate federal or state courts with jurisdiction
in Midland, Texas. Any litigation between the parties commenced by the
Consultant shall be conducted in the state or federal courts of the State of New
York, County of New York.


11. Waiver of Trial by Jury. The Company and the Consultant hereby knowingly,
voluntarily and intentionally waive the right to a trial by jury with respect to
any litigation based hereon, or arising out of, under or in connection with this
agreement. This provision is a material inducement for the parties entering into
this agreement.


12. Headings. The headings in this Agreement are provided for convenience of
reference only and shall not affect the construction of the text of this
Agreement.


13. Non-Waiver. No waiver of any provision of this Agreement shall be deemed to
be nor shall constitute a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

3

--------------------------------------------------------------------------------


 
14. Cumulative Remedies. All rights and remedies of the parties under this
Agreement shall be cumulative, and the exercise of any one right or remedy shall
not bar the exercise of any other right or remedy.


15. Severability. If any provision of this Agreement shall be held or deemed to
be invalid, inoperative or unenforceable, such circumstances shall not affect
the validity of any other provision of this Agreement.


16. Survival. The obligations of the parties hereunder which by their nature
survive the termination of this Agreement and/or the completion of the Work
hereunder, shall survive and inure to the benefit of the parties. Those
provisions of this Agreement which provide for the limitation of or protection
against liability shall apply to the full extent permitted by law and shall
survive termination of this Agreement and/or completion of the Work.


17. Complete Agreement. This Agreement constitutes the entire and final
agreement and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the parties, whether oral,
written or implied with respect to the subject matter hereof. The inclusion of
this provision has been a material inducement for each of the parties to enter
into this Agreement.


18. Publicity. The Consultant shall not make any public disclosures regarding
the Company, its subsidiaries or affiliates or the project for which he is
performing the Work without the prior approval of the Company.


The parties have executed this Agreement effective as of the day and year first
above written.




VICTORY DIVIDE MINING COMPANY
 

          By: /s/ Glenn A. Little   By:  /s/ Glenn A. Little  

--------------------------------------------------------------------------------

Glenn A. Little    

--------------------------------------------------------------------------------

Glenn A. Little   Title: President
     

 

 
4

--------------------------------------------------------------------------------

